Exhibit 10.2

EIGHTH AMENDMENT TO THE
FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
ESSEX PORTFOLIO, L.P.

Dated as of September 23, 2003

This Eighth Amendment to the First Amended and Restated Agreement of Limited
Partnership of Essex Portfolio, L.P., as amended (as amended, the "Partnership
Agreement"), dated as of the date shown above (the "Amendment"), is executed by
Essex Property Trust, Inc. a Maryland Corporation (the "Company"), as the
General Partner and on behalf of the existing Limited Partners of Essex
Portfolio, L.P. (the "Partnership").

RECITALS

WHEREAS,

the Partnership was formed pursuant to the Partnership Agreement, which has been
amended as of June 26, 2003;



WHEREAS,

on the date hereof, the Company is selling and issuing 1,000,000 shares of
7.8125% Series F Cumulative Redeemable Preferred Stock of the Company (the
"Series F Preferred Stock") to certain investors pursuant to the Series F
Cumulative Redeemable Preferred Stock Purchase Agreement, dated as of September
18, 2003, between the Company and Lend Lease Rosen Real Estate Securities, LLC,
as agent on behalf of its clients; and



WHEREAS,

pursuant to the authority granted to the General Partner under the Partnership
Agreement, the General Partner desires to amend the Partnership Agreement to
reflect (i) the issuance of the Series F Preferred Stock and (ii) certain other
matters described herein.



NOW THEREFORE,

in consideration of the premises and for other good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged, the General
Partner hereby amends the Partnership Agreement as follows:



Definitions
. Capitalized terms used herein, unless otherwise defined herein, shall have the
same meanings as set forth in the Partnership Agreement.


Percentage Interest
. Section 1.1 of the Partnership Agreement is hereby amended to delete the
definition of "Percentage Interest" in its entirety and to substitute the
following definition of "Percentage Interest," in its place:



"Percentage Interest" shall mean with respect to any Partner other than holders
of Series B Preferred Units, Series C Preferred Units, Series D Preferred Units,
Series E Preferred Units, Series Z Incentive Units or Series Z-1 Incentive
Units, the undivided percentage ownership interest of such Partner in the
Partnership, as determined by dividing (i) the number of Partnership Units owned
by such Partner by (ii) the sum of (A) the total number of Partnership Units
then outstanding (excluding the Series A Preferred Interest, the Series B
Preferred Interest, the Series B Partnership Units, the Series C Preferred
Interest, the Series C Preferred Units, the Series D Preferred Interest, the
Series D Preferred Units, the Series E Preferred Interest, the Series E
Preferred Units, the Series F Preferred Interest, Series Z Incentive Units and
the Series Z-1 Incentive Units), (B) the total number of outstanding Series Z
Incentive Units multiplied by the Distribution Ratchet Percentage with respect
to each such Series Z Incentive Unit, calculated on a unit-by-unit basis, and
(C) the total number of outstanding Series Z-1 Incentive Units multiplied by the
Series Z-1 Distribution Ratchet Percentage with respect to each such Series Z-1
Incentive Unit, calculated on a unit-by-unit basis. With respect to any holder
of Series Z Incentive Units, such Partner's Percentage Interest shall be equal
to such Partner's Series Z Percentage Interest. With respect to any holder of
Series Z- 1 Incentive Units, such Partner's Percentage Interest shall be equal
to such Partner's Series Z-1 Percentage Interest. If any Partner holds a
combination of Common Units, Series Z Incentive Units and/or Series Z-1
Incentive Units, then such Partner's Percentage Interest shall be equal to the
sum of (A) the Percentage Interest as calculated pursuant to the first sentence
of this definition (assuming for purposes of such calculation that such Partner
holds only Common Units, if any), (B) the Series Z Percentage Interest (assuming
for purposes of such calculation that such Partner holds only Series Z Incentive
Units, if any) and (C) the Series Z-1 Percentage Interest (assuming for purposes
of such calculation that such Partner holds only Series Z-1 Incentive Units, if
any).

Common Unit
. Section 1.1 of the Partnership Agreement is hereby amended to delete the
definition of "Common Unit" in its entirety and to substitute the following
definition of "Common Unit," in its place:

"Common Unit"

shall mean a Partnership Unit representing an interest in the Partnership, other
than a Series A Preferred Interest, Series B Preferred Unit, Series B Preferred
Interest, Series C Preferred Unit, Series C Preferred Interest, Series D
Preferred Unit, Series D Preferred Interest, Series E Preferred Unit, Series E
Preferred Interest, Series F Preferred Interest, Series Z Incentive Unit, Series
Z-1 Incentive Unit or any other Preferred Interest or Preferred Partnership
Units.



Series Z Percentage Interest
. Section 1.1 of the Partnership Agreement is hereby amended to delete the
definition of "Series Z Percentage Interest" in its entirety and to substitute
the following definition of "Series Z Percentage Interest," in its place:

"Series Z Percentage Interest"

shall mean, with respect to any holder of Series Z Incentive Units, the
undivided percentage ownership interest of such Partner in the Partnership as
determined by
dividing
(A) the product resulting from multiplying the total number of outstanding
Series Z Incentive Units owned by such Partner by the Series Z Distribution
Ratchet Percentage attributed to such holder's Series Z Incentive Units,
by
(B) the sum of (x) the total number of Partnership Units then outstanding
(excluding the Series A Preferred Interest, the Series B Preferred Interest, the
Series B Partnership Units, the Series C Preferred Interest, the Series C
Partnership Units, the Series D Preferred Interest, the Series D Preferred
Units, the Series E Preferred Interest, the Series E Partnership Units, the
Series F Preferred Interest, the Series Z Incentive Units and the Series Z-1
Incentive Units), (y) the total number of outstanding Series Z Incentive Units
multiplied by the Distribution Ratchet Percentage with respect to each Series Z
Incentive Unit, calculated on a unit-by-unit basis, and (z) the total number of
outstanding Series Z-1 Incentive Units multiplied by the Series Z-1 Distribution
Ratchet Percentage with respect to each such Series Z-1 Incentive Unit,
calculated on a unit-by-unit basis.






2


--------------------------------------------------------------------------------




Series Z-1 Percentage Interest. Section 1.1 of the Partnership Agreement is
hereby amended to delete the definition of "Series Z-1 Percentage Interest" in
its entirety and to substitute the following definition of "Series Z-1
Percentage Interest," in its place:

"Series Z-1 Percentage Interest"

shall mean, with respect to any holder of Series Z-1 Incentive Units, the
undivided percentage ownership interest of such Partner in the Partnership as
determined by dividing (A) the product resulting from multiplying the total
number of outstanding Series Z- 1 Incentive Units owned by such Partner by the
Series Z-1 Distribution Ratchet Percentage attributed to such holder's Series
Z-1 Incentive Units, by (B) the sum of (x) the total number of Partnership Units
then outstanding (excluding the Series A Preferred Interest, the Series B
Preferred Interest, the Series B Partnership Units, the Series C Preferred
Interest, the Series C Partnership Units, the Series D Preferred Interest, the
Series D Preferred Units, the Series E Preferred Interest, the Series E
Partnership Units, the Series F Preferred Interest, the Series Z Incentive Units
and the Series Z-1 Incentive Units), (y) the total number of outstanding Series
Z Incentive Units multiplied by the Distribution Ratchet Percentage with respect
to each Series Z Incentive Unit, calculated on a unit-by-unit basis, and (z) the
total number of outstanding Series Z-1 Incentive Units multiplied by the Series
Z-1 Distribution Ratchet Percentage with respect to each such Series Z-1
Incentive Unit, calculated on a unit-by-unit basis.

Series F Preferred Interest
. Section 1.1 of the Partnership Agreement is hereby amended to include the
following definition, to be inserted in alphabetical order in such Section 1.1:

"Series F Preferred Interest"

shall mean the interest in the Partnership received by the General Partner in
connection with the issuance of shares of Series F Preferred Stock, as and when
issued, which Series F Preferred Interest includes and shall include the right
to receive preferential distributions and certain other rights as set forth in
this Agreement.



Series F Preferred Stock
. Section 1.1 of the Partnership Agreement is hereby amended to include the
following definition, to be inserted in alphabetical order in such Section 1.1:



3


--------------------------------------------------------------------------------




"Series F Preferred Stock"

shall mean the preferred stock of the General Partner described in Article THIRD
of the Articles Supplementary, reclassifying 1,000,000 shares of Common Stock as
1,000,000 shares of 7.8125% Series F Cumulative Redeemable Preferred Stock to be
filed with the Department on or about September 23, 2003.

Distributions
. Section 6.2(a) of the Partnership Agreement is hereby deleted in its entirety,
and the following is hereby substituted in the place thereof:
 a. Distributions shall be made in accordance with the following order of
    priority:
     i.  First, on a pro rata basis, (based upon the same ratio that accrued
         distributions per share of Series A Preferred Stock, Series B Preferred
         Stock, Series C Preferred Stock, Series D Preferred Stock, Series E
         Preferred Stock and Series F Preferred Stock and per unit of Series B
         Preferred Units, Series C Preferred Units, Series D Preferred Units and
         Series E Preferred Units (which shall not include any accumulation in
         respect of unpaid distributions for prior distribution periods if such
         stock or units do not have cumulative distribution rights) bear to each
         other) (v) to the General Partner, on account of the Series A Preferred
         Interest, Series B Preferred Interest, Series C Preferred Interest,
         Series D Preferred Interest, Series E Preferred Interest and Series F
         Preferred Interest until the total amount of distributions made
         pursuant to this Section 6.2(a)(i)(v) equals the total amount of
         accrued but unpaid distributions (if any) payable with respect to the
         Series A Preferred Stock, the Series B Preferred Stock, the Series C
         Preferred Stock, the Series D Preferred Stock, the Series E Preferred
         Stock and the Series F Preferred Stock as of the date of such
         distribution; (w) to the Limited Partners holding Series B Preferred
         Units, on account of the Series B Preferred Units until the total
         amount of distributions made pursuant to this Section 6.2(a)(i)(w)
         equals the total amount of accrued but unpaid distributions (if any)
         payable with respect to the Series B Preferred Units, in accordance
         with Exhibit N of the Partnership Agreement, as of the date of such
         distribution; (x) to the Limited Partners holding Series C Preferred
         Units, on account of the Series C Preferred Units until the total
         amount of distributions made pursuant to this Section 6.2(a)(i)(x)
         equals the total amount of accrued but unpaid, distributions (if any)
         payable with respect to the Series C Preferred Units, in accordance
         with Exhibit O of the Partnership Agreement, as of the date of such
         distribution; (y) to the Limited Partners holding Series D Preferred
         Units, on account of the Series D Preferred Units until the
         distributions made pursuant to this Section 6.2(a)(i)(y) equals the
         total amount of accrued but unpaid distributions (if any) payable with
         respect to the Series D Preferred Units, in accordance with Exhibit P
         of the Partnership Agreement, as of the date of such distribution; and
         (z) to the Limited Partners holding Series E Preferred Units, on
         account of the Series E Preferred Units until the distributions made
         pursuant to this Section 6.2(a)(i)(z) equals the total amount of
         accrued but unpaid distributions (if any) payable with respect to the
         Series E Preferred Units, in accordance with Exhibit Q of the
         Partnership Agreement, as of the date of such distribution.
     ii. Next, to the Partners, pro rata in accordance with the Partners' then
         Percentage Interests.




4


--------------------------------------------------------------------------------






Neither the Partnership nor the Limited Partners shall have any obligation to
see that any funds distributed to the General Partner pursuant to
subparagraph (a)(i) of this Section 6.2 are in turn used by the General Partner
to pay dividends on the Series A Preferred Stock, the Series B Preferred Stock,
the Series C Preferred Stock, Series D Preferred Stock, the Series E Preferred
Stock or the Series F Preferred Stock (or any other Preferred Stock) or that
funds distributed to the General Partner pursuant to subparagraph (a)(ii) of
this Section 6.2 are in turn used by the General Partner to pay dividends on the
Common Stock or for any other purpose."

Distributions in Kind
. Section 8.5 of the Partnership Agreement is hereby amended by adding the
following sentence to the end of such section:

"Notwithstanding the foregoing, the Liquidating Trustee shall not distribute to
the holders of Series B Partnership Units, Series C Partnership Units, Series D
Partnership Units, Series E Partnership Units, Series A Preferred Interest,
Series B Preferred Interest, Series C Preferred Interest, Series D Preferred
Interest, Series E Preferred Interest and Series F Preferred Interest
Partnership assets other than cash."

Redemption Distribution
.. Section 6.2(c) of the Partnership Agreement is hereby deleted in its
entirety, and the following is hereby substituted in the place thereof:

(c) Notwithstanding the foregoing, the General Partner may, in its sole
discretion, at any time when any Preferred Stock (including any Series B
Preferred Stock, Series C Preferred Stock, Series D Preferred Stock, Series E
Preferred Stock, Series F Preferred Stock or any other Preferred Stock) is
outstanding, make a special distribution to itself, alone, on account of the
Preferred Interest relating to such Preferred Stock, for the sole purpose of,
and in an amount no greater than such amount as will be used by the General
Partner for, redemption of all or any part of such outstanding Preferred Stock
(any such distribution shall be referred to as a "Redemption Distribution").
There shall be no adjustments of the Percentage Interests of the Partners on
account of any Redemption Distribution.

Exhibit E
. Exhibit E to the Partnership Agreement is hereby deleted in its entirety, and
the attached Exhibit E is hereby inserted in the place thereof.


Agreement to Contribute Proceeds from Issuance of Series F Preferred Stock
.

Immediately upon receipt by the General Partner of the net proceeds from the
sale of Series F Preferred Stock, as and when shares of Series F Preferred Stock
are sold by the General Partner (after deducting all costs and expenses incurred
by the General Partner in connection with the sale of such shares of Series F
Preferred Stock including, without limitation, all placement fees, and
attorneys' and consultants' fees and costs), the General Partner shall
contribute to the Partnership, as an additional Capital Contribution, the entire
amount of such net proceeds. In exchange for each such additional Capital
Contribution, the General Partner shall receive a Series F Preferred Interest in
the Partnership, and the General Partner's Capital Account shall be increased by
an amount equal to the number of shares of Series F Preferred Stock sold
multiplied by the purchase price per share of the Series F Preferred Stock.
Notwithstanding the provisions of Section 4.3(a) of the Partnership Agreement,
there shall be no adjustment of the Percentage Interests of the Partners on
account of any such additional Capital Contribution.



5


--------------------------------------------------------------------------------




Continuing Effect of Partnership Agreement. Except as modified herein, the
Partnership Agreement is hereby ratified and confirmed in its entirety and shall
remain and continue in full force and effect, provided, however, that to the
extent there shall be a conflict between the provisions of the Partnership
Agreement and this Amendment the provisions in this Amendment will prevail. All
references in any document to the Partnership Agreement shall mean the
Partnership Agreement, as amended hereby.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which shall constitute one
and the same agreement. Facsimile signatures shall be deemed effective execution
of this Agreement and may be relied upon as such by the other party. In the
event facsimile signatures are delivered, originals of such signatures shall be
delivered to the other party within three (3) business days after execution.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





6


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the General Partner has executed this Amendment as of the
date indicated above.

GENERAL PARTNER
ESSEX PROPERTY TRUST, INC.,
a Maryland corporation as General Partner of Essex Portfolio, L.P.
and on behalf of the existing Limited Partners
By:______________________
Name: Michael J. Schall
Title: Senior Executive Vice President and
Chief Financial Officer

 

 




EXHIBIT E



ALLOCATIONS



1. Allocation of Net Operating Income and Net Operating Loss.

(a) Net Operating Income. Except as otherwise provided herein, Net Operating
Income for any fiscal year or other applicable period shall be allocated in the
following order and priority:

(1) First, to the Partners, until the cumulative Net Operating Income allocated
pursuant to this subparagraph 1(a)(1) for the current and all prior periods
equals the cumulative Net Operating Loss allocated pursuant to subparagraph
1(b)(2) hereof for all prior periods, among the Partners in the same ratio and
reverse order that such Net Operating Loss was allocated to the Partners
pursuant to subparagraph 1(b)(2) hereof (and, in the event of a shift of a
Partner's interest in the Partnership, to the Partners in a manner that most
equitably reflects the successors in interest to the Partners).

(2) Thereafter, the balance of the Net Operating Income, if any, shall be
allocated to the Partners in accordance with their respective Percentage
Interests.

(b) Net Operating Loss. Except as otherwise provided herein, Net Operating Loss
of the Partnership for each fiscal year or other applicable period shall be
allocated as follows:

(1) To the Partners in accordance with their respective Percentage Interests.

(2) Notwithstanding subparagraph 1(b)(1) hereof, to the extent any Net Operating
Loss allocated to a Partner under subparagraph 1(b)(1) hereof or this
subparagraph 1(b)(2) would cause such Partner (hereinafter, a "Restricted
Partner") to have an Adjusted Capital Account Deficit as of the end of the
fiscal year to which such Net Operating Loss relates, such Net Operating Loss
shall not be allocated to such Restricted Partner and instead shall be allocated
to the other Partner(s) (hereinafter, the "Permitted Partners") pro rata in
accordance with their relative Percentage Interests.

(c) Notwithstanding Sections 1(a) and (b) above, on any date on which any Series
A Preferred Stock, any Series B Preferred Stock, any Series C Preferred Stock,
any Series D Preferred Stock, any Series E Preferred Stock, any Series F
Preferred Stock, any Series B Preferred Unit, any Series C Preferred Unit, any
Series D Preferred Unit or any Series E Preferred Unit (or other Preferred Stock
or other Preferred Units) is outstanding, Net Operating Income and Net Operating
Loss shall be allocated as follows:

(1) Net Operating Income for any fiscal year or other applicable period shall be
allocated in the following order and priority:

(i) First, to the Partners, until the cumulative Net Operating Income allocated
pursuant to this subparagraph 1(c)(1)(i) for the current and all prior periods
equals the cumulative Net Operating Loss allocated pursuant to subparagraphs
1(c)(2)(iii) and (iv) hereof for all prior periods, among the Partners in the
same ratio and reverse order that such Net Operating Loss was allocated (and, in
the event of a shift of a Partner's interest in the Partnership, to the Partners
in a manner that most equitably reflects the successors-in-interest to such
Partners).


1


--------------------------------------------------------------------------------




(ii) Second, to the General Partner, until the cumulative Net Operating Income
allocated pursuant to this subparagraph 1(c)(1)(ii) for the current and all
prior periods equals the cumulative Net Operating Loss allocated pursuant to
subparagraph 1(c)(2)(ii) hereof for all prior periods;

(iii) Third, on a pari passu basis, to (A) the General Partner until the
cumulative amount of Net Operating Income allocated pursuant to this
subparagraph 1(c)(1)(iii) equals the total amount of dividends paid on the
Series A Preferred Stock, the Series B Preferred Stock, the Series C Preferred
Stock, the Series D Preferred Stock, the Series E Preferred Stock and the Series
F Preferred Stock (and other Preferred Stock) as of or prior to the date of such
allocation plus the total amount of accrued but unpaid dividends on the Series A
Preferred Stock, the Series B Preferred Stock, the Series C Preferred Stock, the
Series D Preferred Stock, the Series E Preferred Stock and the Series F
Preferred Stock (and other Preferred Stock) as of such date; (B) to the holders
of Series B Preferred Units until the cumulative amount of Net Operating Income
allocated pursuant to this subparagraph 1(c)(1)(iii) equals the total amount of
Priority Return paid on the Series B Preferred Units as of or prior to the date
of such allocation plus the total amount of accrued but unpaid Priority Return
on the Series B Preferred Units; (C) to the holders of Series C Preferred Units
until the cumulative amount of Net Operating Income allocated pursuant to this
subparagraph 1(c)(1)(iii) equals the total amount of Priority Return paid on the
Series C Preferred Units as of or prior to the date of such allocation plus the
total amount of accrued but unpaid Priority Return on the Series C Preferred
Units; (D) to the holders of Series D Preferred Units until the cumulative
amount of Net Operating Income allocated pursuant to this
subparagraph 1(c)(1)(iii) equals the total amount of Priority Return paid on the
Series D Preferred Units as of or prior to the date of such allocation plus the
total amount of accrued but unpaid Priority Return on the Series D Preferred
Units; and (E) to the holders of Series E Preferred Units until the cumulative
amount of Net Operating Income allocated pursuant to this
subparagraph 1(c)(1)(iii) equals the total amount of Priority Return paid on the
Series E Preferred Units as of or prior to the date of such allocation plus the
total amount of accrued but unpaid Priority Return on the Series E Preferred
Units.

(iv) Thereafter, the balance of the Net Operating Income, if any, shall be
allocated to the Partners in accordance with their respective Percentage
Interests.

(2) Net Operating Loss of the Partnership for each fiscal year or other
applicable period shall be allocated as follows:

(i) First, to the Partners in accordance with, their respective Percentage
Interests until the Capital Account balances of the Limited Partners (not
including the holders of the Series B Preferred Units, the Series C Preferred
Units, the Series D Preferred Units and the Series E Preferred Units) are
reduced to zero (for purposes of this calculation, each Partner's Capital
Account balance shall be credited with the amount such Partner is obligated to
restore pursuant to the provisions of Section 1.704-1(b)(2)(ii)(c) of the
Regulations, or is deemed to be obligated to restore with respect to any deficit
balance pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and
1.704-2(i)(5) of the Regulations);


2


--------------------------------------------------------------------------------




(ii) Second, on a pari passu basis, to (A) the General Partner until its Capital
Account balance has been reduced to zero; (B) to the holders of Series B
Preferred Units until their Capital Account balances have been reduced to zero
(for purposes of this calculation, such Partners' share of Partnership Minimum
Gain shall be added back to their Capital Accounts); (C) to the holders of
Series C Preferred Units until their Capital Account balances have been reduced
to zero; (D) to the holders of Series D Preferred Units until their Capital
Account balances have been reduced to zero; and (E) to the holders of Series E
Preferred Units until their Capital Account balances have been reduced to zero
(for purposes of each such calculation, each Partner's Capital Account balance
shall be credited with the amount such Partner is obligated to restore pursuant
to the provisions of Section 1.704-1(b)(2)(ii)(c) of the Regulations, or is
deemed to be obligated to restore with respect to any deficit balance pursuant
to the penultimate sentences of Sections 1.704-2(g)(1) and 1.704-2(1)(5) of the
Regulations);

(iii) Thereafter, to the Partners in accordance with their then Percentage
Interests;

(iv) Notwithstanding subparagraph 2(c)(2)(iii) hereof, to the extent any Net
Operating Loss allocated to a Partner under subparagraph 2(c)(2) would cause
such Partner (hereinafter, a "Restricted Partner") to have an Adjusted Capital
Account Deficit as of the end of the fiscal year to which such Net Operating
Loss relates, such Net Operating Loss shall not be allocated to such Restricted
Partner and instead shall be allocated to the other Partner(s) (hereinafter, the
"Permitted Partners") pro rata in accordance with their relative Percentage
Interests.

(d) Adjustment of Percentage Interests Upon Conversion of Convertible Preferred
Stock to Common Stock. Upon the conversion of any Series A Preferred Stock to
Common Stock of the General Partner, the Percentage Interests of the Partners
shall be adjusted in accordance with the provisions of Article IV of the
Partnership Agreement as if, on the date of such conversion, the General Partner
had made an additional Capital Contribution to the Partnership in an amount
equal to the number of shares of Common Stock issued as a result of such
conversion multiplied by the fair market value of such shares on the date of
conversion, and provided that in calculating such adjustments, the General
Partner shall be deemed not to have incurred any expenses in connection with
raising the funds used to make such additional Capital Contribution.

2. Allocation of Net Property Gain and Net Property Loss.

After the allocation of Net Operating Income or Net Operating Loss has been made
pursuant to Section 1 above, Net Property Gain and Net Property Loss shall be
allocated as follows:

(a) Net Property Gain. Except as otherwise provided herein, Net Property Gain
for any fiscal year or other applicable period shall be allocated in the
following order and priority:


3


--------------------------------------------------------------------------------




(1) First, to the Partners, until the cumulative Net Property Gain allocated
pursuant to this subparagraph 2(a)(1) for the current and all prior periods
equals the cumulative Net Property Loss allocated pursuant to subparagraph
2(b)(2) hereof for all prior periods, among the Partners in the same ratio and
reverse order that such Net Property Loss was allocated to the Partners pursuant
to subparagraph 2(b)(2) hereof (and, in the event of a shift of a Partner's
interest in the Partnership, to the Partners in a manner that most equitably
reflects the successors in interest to the Partners).

(2) Thereafter, the balance of the Net Property Gain, if any, shall be allocated
to the Partners in accordance with their respective Percentage Interests.

(b) Net Property Loss. Except as otherwise provided herein, Net Property Loss of
the Partnership for each fiscal year or other applicable period shall be
allocated as follows:

(1) To the Partners in accordance with their respective Percentage Interests.

(2) Notwithstanding subparagraph 2(b)(1) hereof, to the extent any Net Property
Loss allocated to a Partner under subparagraph 2(b)(1) hereof or this
subparagraph 2(b)(2) would cause such Partner (hereinafter, a "Restricted
Partner") to have an Adjusted Capital Account Deficit as of the end of the
fiscal year to which such Net Property Loss relates, such Net Property Loss
shall not be allocated to such Restricted Partner and instead shall be allocated
to the other Partner(s) (hereinafter, the "Permitted Partners") pro rata in
accordance with their relative Percentage Interests.

(c) Notwithstanding Sections 2(a) and (b) above, on any date on which any
Series A Preferred Stock, any Series B Preferred Stock, any Series C Preferred
Stock, any Series D Preferred Stock, any Series E Preferred Stock, any Series F
Preferred Stock, any Series B Preferred Unit, any Series C Preferred Unit, any
Series D Preferred Unit or any Series E Preferred Unit (or other Preferred Stock
or other Preferred Units) is outstanding, Net Property Gain and Net Property
Loss shall be allocated as follows:

(1) Net Property Gain for any fiscal year or other applicable period shall be
allocated in the following order and priority:

(i) First, to the Partners, until the cumulative Net Property Gain allocated
pursuant to this subparagraph 2(c)(1)(i) for the current and all prior periods
equals the cumulative Net Property Loss allocated pursuant to subparagraphs
2(c)(2)(iii) and (iv) hereof for all prior periods, among the Partners in the
same ratio and reverse order that such Net Property Loss was allocated (and, in
the event of a shift of a Partner's interest in the Partnership, to the Partners
in a manner that most equitably reflects the successors in interest to such
Partners);

(ii) Second, to the General Partner, until the cumulative Net Property Gain
allocated pursuant to this subparagraph 2(c)(1)(ii) for the current and all
prior periods equals the cumulative Net Property Loss allocated pursuant to
subparagraph 2(c)(2)(ii) hereof for all prior periods;


4


--------------------------------------------------------------------------------




(iii) Third, on a pari passu basis, to (A) the General Partner until the sum of
(x) the total cumulative amount of Net Operating Income allocated to the General
Partner under Section 1(c)(1)(iii) for the current and all prior periods plus
(y) the total cumulative amount of Net Property Gain allocated pursuant to this
subparagraph 2(c)(1)(iii) equals the total amount of dividends paid on the
Series A Preferred Stock, the Series B Preferred Stock, the Series C Preferred
Stock, the Series D Preferred Stock, the Series E Preferred Stock and the Series
F Preferred Stock (and other Preferred Stock) as of or prior to the date of such
allocation plus the total amount of accrued but unpaid dividends on the Series A
Preferred Stock, the Series B Preferred Stock, the Series C Preferred Stock, the
Series D Preferred Stock, the Series E Preferred Stock and the Series F
Preferred Stock (and other Preferred Stock) as of such date; (B) to the holders
of Series B Preferred Units until the sum of (x) the total cumulative amount of
Net Operating Income allocated to the holders of the Series B Preferred Units
under Section 1(c)(l)(iii) for the current and all prior periods plus (y) the
total cumulative amount of Net Property Gain allocated pursuant to this
subparagraph 2(c)(1)(iii) to the holders of the Series B Preferred Units equal
the total amount of Priority Return paid on the Series B Preferred Units as of
or prior to the date of such allocation plus the total amount of accrued but
unpaid Priority Return on the Series B Preferred Units; (C) to the holders of
Series C Preferred Units until the sum of (x) the total cumulative amount of Net
Operating Income allocated to the holders of the Series C Preferred Units under
Section 1(c)(1)(iii) for the current and all prior periods plus (y) the total
cumulative amount of Net Property Gain allocated pursuant to this subparagraph
2(c)(1)(iii) to the holders of the Series C Preferred Units equals the total
amount of Priority Return paid on the Series C Preferred Units as of or prior to
the date of such allocation plus the total amount of accrued but unpaid Priority
Return on the Series C Preferred Units; (D) to the holders of Series D Preferred
Units until the sum of (x) the total cumulative amount of Net Operating Income
allocated under Section 1(c)(1)(iii) for the current and all prior periods plus
(y) the cumulative amount of Net Property Gain allocated pursuant to this
subparagraph 2(c)(1)(iii) to the holders of the Series D Preferred Units equals
the total amount of Priority Return paid on the Series D Preferred Units as of
or prior to the date of such allocation plus the total amount of accrued but
unpaid Priority Return on the Series D Preferred Units; (E) to the holders of
Series E Preferred Units until the sum of (x) the total cumulative amount of Net
Operating Income allocated under Section 1(c)(1)(iii) for the current and all
prior periods plus (y) the cumulative amount of Net Property Gain allocated
pursuant to this subparagraph 2(c)(1)(iii) to the holders of the Series E
Preferred Units equals the total amount of Priority Return paid on the Series E
Preferred Units as of or prior to the date of such allocation plus the total
amount of accrued but unpaid Priority Return on the Series E Preferred Units.

(iv) Thereafter, the balance of the Net Property Gain, if any, shall be
allocated to the Partners in accordance with their respective Percentage
Interests.

(2) Net Property Loss of the Partnership for each fiscal year or other
applicable period shall be allocated as follows:

(i) First, to the Partners in accordance with their respective Percentage
Interests until the Capital Account balances of the Limited Partners (not
including the holders of the Series B Preferred Units, the Series C Preferred
Units, the Series D Preferred Units and the Series E Preferred Units) are
reduced to zero (for purposes of this calculation, such Partners' share of
Partnership Minimum Gain shall be added back to their Capital Accounts);


5


--------------------------------------------------------------------------------




(ii) Second, on a pari passu basis, to (A) the General Partner until its Capital
Account balance has been reduced to zero (for purposes of this calculation, such
Partner's share of Partnership Minimum Gain shall be added back to its Capital
Account); (B) to the holders of Series B Preferred Units until their Capital
Account balances have been reduced to zero (for purposes of this calculation,
such Partners' share of Partnership Minimum Gain shall be added back to their
Capital Accounts); (C) to the holders of Series C Preferred Units until their
Capital Account balances have been reduced to zero (for purposes of this
calculation, such Partners' share of Partnership Minimum Gain shall be added
back to their Capital Accounts); (D) to the holders of Series D Preferred Units
until their Capital Account balances have been reduced to zero (for purposes of
this calculation, such Partners' share of Partnership Minimum Gain shall be
added back to their Capital Accounts); and (E) to the holders of Series E
Preferred Units until their Capital Account balances have been reduced to zero
(for purposes of this calculation, such Partners' share of Partnership Minimum
Gain shall be added back to their Capital Accounts);

(iii) Thereafter, to the Partners in accordance with their then Percentage
Interests;

(iv) Notwithstanding subparagraph 2(c)(2)(iii) hereof, to the extent any Net
Property Loss allocated to a Partner under subparagraph 2(c)(2) would cause such
Partner (hereinafter, a "Restricted Partner") to have an Adjusted Capital
Account Deficit as of the end of the fiscal year to which such Net Property Loss
relates, such Net Property Loss shall not be allocated to such Restricted
Partner and instead shall be allocated to the other Partner(s) (hereinafter, the
"Permitted Partners") pro rata in accordance with their relative Percentage
Interests.

(d) Special Allocation to Holders of Series Z Incentive Units.

(1) Subject only to the provisions of Section 2(c)(1)(iii) but notwithstanding
any other provision of this Section 2, in the year in which the Partnership
sells or otherwise disposes of all or substantially all of its assets in a
single transaction or a series of related transactions, Net Property Gain shall
first be allocated to the holders of the Series Z Incentive Units pro rata in
proportion to the number of such Series Z Incentive Units outstanding, until the
Capital Account balance attributable to each such Series Z Incentive Unit is
equal to (A) the aggregate Capital Account balance attributable to the Common
Units outstanding (including any other Partnership Units convertible into Common
Units) divided by (B) the number of such Common Units outstanding. If Net
Property Gain is insufficient to make the full allocation provided in the
preceding sentence, then, in lieu of such special allocation of Net Property
Gain provided in the preceding sentence, items of gross capital gain shall be
allocated to the holders of Series Z Incentive Units, and, if such gross items
are insufficient to make the full required allocation, items of gross capital
loss shall be allocated pro rata with respect to such Common Units. The
allocations pursuant to this paragraph (d) shall be made after the allocation of
Net Operating Income or Net Operating Loss for the applicable period in which
such sale or other disposition occurs. For purposes of this clause (1) of this
Section 2(d) "all or substantially all" means assets representing not less than
95% of the aggregate fair market value of the Partnership's assets.


6


--------------------------------------------------------------------------------




(2) Notwithstanding anything herein to the contrary, for the 12-month period
following the occurrence of a Change of Control (A) Net Operating Loss and Net
Property Loss, if any, shall be allocated pursuant to Section 1(b) or 1(c)(2),
as applicable, or Section 2(b) or 2(c)(2), as applicable, as if the Percentage
Interest of each Series Z Partner were zero, and (B) with respect to each Series
Z Partner at the earlier of (x) the date such Partner makes the election to
convert his Series Z Incentive Units pursuant to Section 10.9(b)(i) or (y) the
expiration of a period of twelve (12) months after such Change in Control, items
of income, gain, deduction and loss shall be allocated so as to cause the
Capital Account balance of each such Series Z Partner, and, as soon as possible
after the end of such twelve month period, the Capital Account balances of all
Partners, to be in the same ratio and amounts as if the allocations required by
clause (A) of this Section 2(d)(2) had not been made.

(e) Special Allocation to Holders of Series Z-1 Incentive Units.

(1) Subject only to the provisions of Section 2(c)(1)(iii) but notwithstanding
any other provision of this Section 2, in the year in which the Partnership
sells or otherwise disposes of all or substantially all of its assets in a
single transaction or a series of related transactions, Net Property Gain shall
first be allocated to the holders of the Series Z-1 Incentive Units pro rata in
proportion to the number of such Series Z-1 Incentive Units outstanding, until
the Capital Account balance attributable to each such Series Z-1 Incentive Unit
is equal to (A) the aggregate Capital Account balance attributable to the Common
Units outstanding (including any other Partnership Units convertible into Common
Units) divided by (B) the number of such Common Units outstanding. If Net
Property Gain is insufficient to make the full allocation provided in the
preceding sentence, then, in lieu of such special allocation of Net Property
Gain provided in the preceding sentence, items of gross capital gain shall be
allocated to the holders of Series Z-1 Incentive Units, and, if such gross items
are insufficient to make the full required allocation, items of gross capital
loss shall be allocated pro rata with respect to such Common Units. The
allocations pursuant to this paragraph (d) shall be made after the allocation of
Net Operating Income or Net Operating Loss for the applicable period in which
such sale or other disposition occurs. For purposes of this clause (1) of this
Section 2(e) "all or substantially all" means assets representing not less than
95% of the aggregate fair market value of the Partnership's assets.

(2) Notwithstanding anything herein to the contrary, for the 12-month period
following the occurrence of a Series Z-1 Change of Control (A) Net Operating
Loss and Net Property Loss, if any, shall be allocated pursuant to Section 1(b)
or 1(c)(2), as applicable, or Section 2(b) or 2(c)(2), as applicable, as if the
Percentage Interest of each Series Z-1 Partner were zero, and (B) with respect
to each Series Z-1 Partner at the earlier of (x) the date such Partner makes the
election to convert his Series Z- 1 Incentive Units pursuant to Section
10.10(b)(i) or (y) the expiration of a period of twelve (12) months after such
Series Z-1 Change in Control, items of income, gain, deduction and loss shall be
allocated so as to cause the Capital Account balance of each such Series Z-1
Partner, and, as soon as possible after the end of such twelve month period, the
Capital Account balances of all Partners, to be in the same ratio and amounts as
if the allocations required by clause (A) of this Section 2(e)(2) had not been
made.


7


--------------------------------------------------------------------------------




(f) Definition of Percentage Interest. Solely for purposes of allocating Net
Property Gain and Net Property Loss under this Section 2, the Percentage
Interest of a Series Z Incentive Unit holder attributable to such Units shall be
deemed to be the undivided percentage ownership interest of such holder in the
Partnership as determined by dividing (A) the total number of outstanding Series
Z Incentive Units owned by such holder by (B) the total number of Partnership
Units then outstanding (excluding the Series A Preferred Interest, the Series B
Preferred Interest, the Series B Preferred Units, the Series C Preferred
Interest, the Series C Preferred Units, the Series D Preferred Interest, the
Series D Preferred Units, the Series E Preferred Interest, the Series E
Preferred Units and the Series F Preferred Interest). Solely for purposes of
allocating Net Property Gain and Net Property Loss under this Section 2, the
Percentage Interest of a Series Z-1 Incentive Unit holder attributable to such
Units shall be deemed to be the undivided percentage ownership interest of such
holder in the Partnership as determined by dividing (A) the total number of
outstanding Series Z-1 Incentive Units owned by such holder by (B) the total
number of Partnership Units then outstanding (excluding the Series A Preferred
Interest, the Series B Preferred Interest, the Series B Preferred Units, the
Series C Preferred Interest, the Series C Preferred Units, the Series D
Preferred Interest, the Series D Preferred Units, the Series E Preferred
Interest, the Series E Preferred Units and the Series F Preferred Interest).

(g) Book-Up and Capital Account Adjustments. On any day on which (i) Series A
Preferred Stock (or other Preferred Stock), any series of Preferred Units or
Incentive Units are redeemed or converted into Common Stock or Common Units,
(ii) Percentage Interests are adjusted in the manner required in subparagraph
1(d), or (iii) in connection with the issuance of the Series Z Incentive Units
or the Series Z-1 Incentive Units, the Partnership shall adjust the Gross Asset
Values of all Partnership assets to equal their respective gross fair market
values and shall allocate the amount of such adjustment as Net Property Gain or
Net Property Loss pursuant to Section 2(c) hereof, provided, however, that if no
Series A Preferred Stock (or other Preferred Stock) is outstanding after such
redemption or conversion, such Net Property Gain or Net Property Loss shall be
allocated in such a manner that after such allocation the Capital Accounts of
the Partners are in proportion to their Percentage Interests.

3. Special Allocations.

Notwithstanding any provision of Sections 1 and 2 of this Exhibit E, the
following special allocations shall be made in the following order:

(a) Minimum Gain Chargeback (Nonrecourse Liabilities). If there is a net
decrease in Partnership Minimum Gain for any Partnership fiscal year (except as
a result of conversion or refinancing of Partnership indebtedness, certain
capital contributions or revaluation of the Partnership property as further
outlined in Regulation Sections 1.704-2(d)(4), (f)(2) or (f)(3)), each Partner
shall be specially allocated items of Partnership income and gain for such year
(and, if necessary, subsequent years) in an amount equal to that Partner's share
of the net decrease in Partnership Minimum Gain. The items to be so allocated
shall be determined in accordance with Regulation Section 1.704- 2(f). This
paragraph 3(a) is intended to comply with the minimum gain chargeback
requirement in said section of the Regulations and shall be interpreted
consistently therewith. Allocations pursuant to this paragraph 3(a) shall be
made in proportion to the respective amounts required to be allocated to each
Partner pursuant hereto.


8


--------------------------------------------------------------------------------




(b) Minimum Gain Attributable to Partner Nonrecourse Debt. If there is a net
decrease in Minimum Gain Attributable to Partner Nonrecourse Debt during any
fiscal year (other than due to the conversion, refinancing or other change in
the debt instrument causing it to become partially or wholly nonrecourse,
certain capital contributions, or certain revaluations of Partnership property
as further outlined in Regulations Sections 1.704-2(i)(4), each Partner shall be
specially allocated Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to that Partner's share of the
net decrease in the Minimum Gain Attributable to Partner Nonrecourse Debt. The
items to be so allocated shall be determined in accordance with Regulation
Section 1.704-2(i)(4) and (j)(2). This paragraph 3(b) is intended to comply with
the minimum gain chargeback requirement with respect to Partner Nonrecourse Debt
contained in said section of the Regulations and shall be interpreted
consistently therewith. Allocations pursuant to this paragraph 3(b) shall be
made in proportion to the respective amounts required to be allocated to each
Partner pursuant hereto.

(c) Qualified Income Offset. In the event a Limited Partner unexpectedly
receives any adjustments, allocations or distributions described in Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), and such Limited Partner has an
Adjusted Capital Account Deficit, items of Partnership income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate the Adjusted Capital Account Deficit as quickly as possible. This
paragraph 3(c) is intended to constitute a "qualified income offset" under
Regulation Section 1.704- 1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

(d) Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year or other
applicable period shall be allocated to the Partners in accordance with their
respective Percentage Interests.

(e) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
fiscal year or other applicable period shall be specially allocated to the
Partner that bears the economic risk of loss for the debt (i.e., the Partner
Nonrecourse Debt) in respect of which such Partner Nonrecourse Deductions are
attributable (as determined under Regulation Section 1.704-2(b)(4) and (i)(1)).

(f) Curative Allocations. The allocations set forth in paragraphs (a)-(e) and
Section 1(b)(2), Section 1(c)(2)(iv), Section 2(b)(2) and Section 2(c)(2)(iv),
(the "Regulatory Allocations") are intended to comply with the requirements of
Treasury Regulations Sections 1.704-1 (b) and 1.704-2. Notwithstanding any other
provisions of Sections 1 and 2, the Regulatory Allocations shall be taken into
account in allocating other items of income, gain, deduction and loss among the
Partners so that, to the extent possible, the net amount of such allocations of
other items and the Regulatory Allocations to each Partner shall be equal to the
net amount that would have been allocated to each such Partner if the Regulatory
Allocations had not occurred. This paragraph (f) shall be interpreted and
applied in such a manner and to such extent as is reasonably necessary to
eliminate, as quickly as possible, permanent economic distortions that would
otherwise occur as a consequence of the Regulatory Allocations in the absence of
this paragraph (f).


9


--------------------------------------------------------------------------------




4. Tax Allocations.

(a) Generally. Subject to paragraphs 4(b) and (c) hereof, items of income, gain,
loss, deduction and credit to be allocated for income tax purposes
(collectively, "Tax Items") shall be allocated among the Partners on the same
basis as their respective book items.

(b) Sections 1245/1250 Recapture. If any portion of gain form the sale of
property is treated as gain which is ordinary income by virtue of the
application of Code Section 1245 or 1250 ("Affected Gain"), then (A) such
Affected Gain shall be allocated among the Partners in the same proportion that
the depreciation and amortization deductions giving rise to the Affected Gain
were allocated and (B) other Tax Items of gain of the same character that would
have been recognized, but for the application of Code Sections 1245 and/or 1250,
shall be allocated away from those Partners who are allocated Affected Gain
pursuant to Clause (A) so that, to the extent possible, the other Partners are
allocated the same amount, and type, of capital gain that would have been
allocated to them had Code Sections 1245 and/or 1250 not applied; provided,
however, that the net amount of Tax Items allocated to each Partner shall be the
same as if this paragraph 4(b) did not exist. For purposes hereof, in order to
determine the proportionate allocations of depreciation and amortization
deductions for each fiscal year or other applicable period, such deductions
shall be deemed allocated on the same basis as Net Property Gain and Net
Property Loss for such respective period.

(c) Allocations Respecting Section 704(c) and Revaluations. If any Partnership
property is subject to Code Section 704(c) or is reflected in the Capital
Accounts of the Partners and on the books of the Partnership at a book value
that differs from the adjusted tax basis of such property, then the tax items
with respect to such property shall, in accordance with the requirements of
Regulations Section 1.704-1(b)(4)(i), be shared among the Partners in a manner
that takes account of the variation between the adjusted tax basis of the
applicable property and its book value in the same manner as variations between
the adjusted tax basis and fair market value of property contributed to the
Partnership are taken into account in determining the Partners' share of tax
items under Code Section 704(c). The General Partner is authorized to choose any
reasonable method permitted by the Regulations pursuant to Code Section 704(c),
including the "remedial allocation" method, the "curative allocation" method and
the traditional method; provided that the General Partner agrees to use
reasonable efforts to minimize the amount of taxable income in excess of book
income allocated to the holders of the Series B Preferred Units, the Series C
Preferred Units, the Series D Preferred Units and the Series E Preferred Units.

(d) Code Section 752 Specification. Pursuant to Regulations Section 1.752-3, the
Partners' interest in Partnership profits for purposes of determining the
Partners' shares of excess nonrecourse liabilities shall be their Percentage
Interests.


10


--------------------------------------------------------------------------------
